PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/212,871
Filing Date: 7 Dec 2018
Appellant(s): Church & Dwight Co., Inc.



__________________
Ryan W. Cagle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Examiner’s Notes regarding claim interpretation:
1.  The Examiner notes the phrases “non-mentholated cooling agent” and “wherein the composition excludes menthol” (claim 1) refers to cooling agents which are not menthol (e.g., see as-filed specification, page 9, line 29), and does not exclude cooling agents which contain a menthol moiety, such as 3-(1-menthoxy)propan-1-ol (i.e., Applicant’s elected species).

2.  Regarding the phrase “an acidifying agent in an amount effective to acidify the composition” (claim 1), the Examiner notes the phrase “effective to acidify the composition” is construed as an intended use of the ingredient (i.e., capable of acidifying the composition); note the claim does not recite whether or not the composition is, in fact, “acidified”, or is “acidic”, and the claim does not recite what is the resultant pH of the composition.  Therefore, for purposes of examination, the phrase “an acidifying agent in an amount effective to acidify the composition” is construed as an acidifying agent in an amount as recited in the claims (see claims 32 or 34).  (The Examiner further notes, however, that should the claims be construed wherein the composition is “acidified” and/or “acidic”, as suggested by Appellant, the claims are still rendered obvious in view of the teachings of Potnis and Kolazi; see further discussion in Response to Argument, below).

3.  The Examiner notes the phrase “soothing agent” (claim 20) is given its broadest reasonable interpretation, i.e., any material that is suitable for providing a relaxing5 sensation, a calming effect, or the like (e.g., see as-filed specification, page 11, lines 4-5).


The following ground(s) of rejection are applicable to the appealed claims:

Claims 1, 13, 14, 17-20, 32-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Potnis et al. (“Potnis”, US 2015/0313955) in view of Kolazi et al. (“Kolazi”, US 2013/0224125).
Regarding claims 1, 13, 14, 20, Potnis teaches orally acceptable topical analgesic gels for relief of tooth pain, comprising a mixture of analgesic oils comprising clove oil and/or eugenol (soothing agent), a cooling agent, and camphor, in an orally acceptable gel base, the gel base providing controlled release of the mixture of analgesic oils following application to a tooth (e.g., title; abstract).  The gel base may comprise water in amounts of 30-75% (e.g., paragraphs [0009], [0038]); humectants such as propylene glycol (i.e., a polyol) in amounts of 10-20%, 30%, or 40% (e.g., paragraphs [0034], [0038], [0048 Tables 1 and 2); and nonionic surfactants in amounts of 0.1-20% (e.g., paragraph [0046]).  The gel base further comprises gelling agents such as Carbopols in amounts of 0.5-3% (e.g., paragraph [0044]).  The compositions may also comprise additional thickening agents, such as gums, in amounts of 0.5 to 10% (e.g., paragraphs [0044]).  Thus, the total amount of thickener would be 1-13%; this range overlaps of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Suitable cooling agents include menthol and menthoxyalkanols, such as 3-(1-menthoxy)propan-1-ol (Applicant’s elected species; e.g., see paragraphs [0021], [0043]).  Amounts of menthol of 0.2-0.8% are exemplified (e.g., paragraph [0038]).
Potnis does not exemplify a composition comprising a non-mentholated cooling agent sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a non-mentholated cooling agent as the cooling agent in the composition of Potnis; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because, while Potnis exemplifies menthol as the cooling agent, Potnis also teaches that suitable cooling agents also include non-mentholated cooling agents, such as 3-(1-menthoxy)propan-1-ol.  Thus, Potnis teaches that both menthol and non-mentholated cooling agents are suitable as cooling agents in its invention, and therefore are functionally equivalent to one another.  Therefore, it would be well within the purview of the skilled artisan to choose either compound as the cooling agent in the composition of Potnis, since the prior art establishes the functional equivalency of menthol and non-mentholated cooling agents.
Regarding the presence of an acidifying agent in an amount effective to acidify the composition (claim 1 as amended, claim 33), Potnis further teaches a pH of 6-8 to swell thickening polymer, causing viscosity to increase (e.g., paragraph [0044]).  While Potnis teaches a pH adjusting agent which is a base may optionally be added (e.g., sodium hydroxide; e.g., see paragraph [0048]), Potnis does not also teach a pH adjusting agent which is an acid (claim 1) such as citric acid (claim 33).  
However, Kolazi is in the same field of oral care compositions (e.g., abstract) comprising the same or similar ingredients (antimicrobial agent such as menthol, essential oils such as clove oil, aqueous carrier, nonionic surfactants, thickeners; e.g., see abstract, paragraphs [0039], [0052], [0066], [0068]) in forms such as gels (e.g., paragraph [0079]), and teaches buffer systems that retain the pH at levels in the range of about 3.5 to 7 (which overlaps the pH range of Potnis) provide the essential oils with  an environment which maximizes germ killing efficacy, and are essential to manage the pH of the composition at most favorable levels (e.g., paragraph [0065]).  Note that, since causes of tooth and gum pain include those which may have underlying infections, such as caries and gum disease (e.g., see Potnis, paragraph [0001]), germ killing efficacy is a desired trait in oral care compositions; additionally, the composition of Potnis also comprises an essential oil (clover oil) whose germ killing efficacy may be maximized, as taught by Kolazi (e.g., see Kolazi, paragraphs [0039], [0065]).  Kolazi teaches suitable buffer systems include acids such as citric acid, and sodium salts such as sodium citrate (a conjugate base), in amounts of about 0.001-2% (e.g., paragraph [0065]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a buffer system which includes an acid in the composition of Potnis, along with a base (already taught by Potnis) for the benefit of optimizing both the benefits of viscosity (taught by Potnis) and antimicrobial efficacy (taught by Kolazi), with a reasonable expectation of success.  Furthermore, since adjusting the pH to a range which overlaps both Potnis and Kolazi provides the benefits of both optimized viscosity (as taught by Potnis), and optimized germ killing efficacy (as taught by Kolazi), the skilled artisan would be motivated to adjust the pH to a range which overlaps that of Potnis and Kolazi, with a reasonable expectation of success in achieving both benefits.
Regarding the limitation, “an amount effective to acidify the composition”, this limitation is construed as an intended use of the ingredient (i.e., capable of acidifying the composition); note the claim does not recite whether or not the composition is, in fact, “acidified”, or what is the resultant pH of the composition (see Claim Interpretation, above). Kolazi teaches amounts of buffer system of about 0.001-2% (e.g., paragraph [0065]), and thus the amount of acid would be up to 2%, which overlaps that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Additionally, as noted previously, Potnis teaches a pH of 6-8 (e.g., paragraph [0044]), and Kolazi teaches a pH range of 3.5 to 7 (e.g., paragraph [0065]), and thus the pH ranges overlap.  Therefore, since the prior art teaches the same component (citric acid), in similar amounts, to arrive at a similar pH, the limitations of the claim are met.  Furthermore, since adjusting the pH to a range which overlaps both Potnis and Kolazi provides the benefits of both optimized viscosity (as taught by Potnis), and optimized germ killing efficacy (as taught by Kolazi), the skilled artisan would be motivated to utilize an amount of acid taught by Kolazi with a base (also taught by Potnis), in order to adjust the pH to a range which overlaps that of Potnis and Kolazi, with a reasonable expectation of success in achieving both benefits.
Regarding claims 17 and 18, while Potnis generally teaches other components may be present (e.g., paragraph [0048]), Potnis does not specifically teach the presence of an antifoaming agent.  However, Kolazi teaches about 0.1-5% of antifoaming agents may be employed to stop any unwanted foam generated while manufacturing the composition (e.g., paragraph [0069]).  Note Applicant’s purpose for including an antifoaming agent is also to stop any unwanted foaming during production (e.g., see as-filed specification at page 9, lines 5-7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an antifoaming agent in composition of Potnis, for the benefit of stopping any unwanted foaming during production, with a reasonable expectation of success.
Regarding claim 19, Potnis teaches the compositions may optionally comprise sweetening agents (e.g., paragraph [0048]).
Regarding the amount of acidifying agent (claims 32, 34), Potnis teaches the composition may comprise a pH adjusting agents in amounts sufficient to obtain a neutral pH; amounts of 0.5-1% (for 18% solution, or 0.09-0.18% total) are exemplified (e.g., Tables 1-4).  Additionally, Kolazi teaches amounts of buffer system of about 0.001-2% (e.g., paragraph [0065]), and thus the amount of acid would be up to 2%, which overlaps that instantly claimed.  See MPEP 2144.05 I.
Regarding claims 36 and 37, it is noted that, since the composition of Potnis comprises the same components in the same amounts, the same properties would be expected to result, absent evidence to the contrary.  Additionally, Potnis teaches the gels utilize anionic polymers, which tend to stick to the soft and hard surfaces of the oral cavity, and provide targeted sustained delivery of the analgesic oils (e.g., paragraph [0044]).


(2) Response to Argument
Claims 1, 13, 14, 17-20, 32-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Potnis et al. (“Potnis”, US 2015/0313955) in view of Kolazi et al. (“Kolazi”, US 2013/0224125).
Regarding claim interpretation, Appellant argues the present claims do not recite a component that is “capable of” acidifying a composition, but rather recite the inclusion of an acidifying agent “in an amount effective to acidify the composition”.  Appellant asserts claim 1 does not recite a possible outcome, but rather recites the presence of a component that does in fact acidify the composition because it is present in an amount effective to do so.  Appellant argues construing the phrase as meaning an acidifying agent in an amount recited in claim 32 or claim 34 is improper.
This argument is not persuasive.  While claim 1 recites the amount of acidifying agent is “effective to acidify the composition”, the claim does not recite whether or not the composition is “acidified” (i.e., wherein the composition is at a lower pH than before the acidifying agent was added), or if the composition is “acidic” (i.e., wherein the composition is at a pH less than 7).  Since the choice, and amount, of each component present contributes to the resultant overall pH of the composition, and the claim does not quantify an amount of acidifying agent present, and the claim does not specify a pH for the composition, it cannot be assumed that the composition is “acidified” or “acidic” without either of these claim limitations being present.
However, even assuming arguendo that the claims should be construed wherein the composition is “acidified” and/or “acidic”, as suggested by Appellant, the claims are still rendered obvious in view of the teachings of Potnis and Kolazi.  As noted above, Kolazi teaches amounts of buffer system of about 0.001-2% (e.g., paragraph [0065]), and thus the amount of acid would be up to 2%, which overlaps that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Additionally, Potnis teaches a pH of 6-8 (e.g., paragraph [0044]), and Kolazi teaches a pH range of 3.5 to 7 (e.g., paragraph [0065]), and thus the pH ranges overlap.  Therefore, since the prior art teaches the same component (citric acid), in similar amounts, to arrive at a similar pH, the composition may be “acidified” (since the same component is present in similar amounts, and thus would be “effective” for the same purpose) and/or “acidic” (since the resultant pH may be the same or similar, and also may be less than 7 in either reference), and thus the limitations of the claim are met.  Furthermore, since adjusting the pH to a range which overlaps both Potnis and Kolazi provides the benefits of both optimized viscosity (as taught by Potnis), and optimized germ killing efficacy (as taught by Kolazi), the skilled artisan would be motivated to adjust the pH to a range which overlaps that of Potnis and Kolazi, with a reasonable expectation of success in achieving both benefits.
 Regarding the 103 rejection, Appellant first argues a person of ordinary skill in the art viewing Potnis would have understood that Potnis teaches that its composition must have a neutral pH (i.e., “not acidified”) for the suspension to have the necessary viscosity to remain stable, and to keep the analgesic oils in suspension for proper delivery at the site of treatment.  This argument is not persuasive because the range of pH taught by Potnis, i.e., pH 6-8 overlaps that of Kolazi, i.e., pH 3.5-7.  As noted previously, since Potnis teaches pH 6-8 to optimize the viscosity of the composition, and Kolazi teaches pH 3.5-7  to optimize the germ killing efficacy, the skilled artisan would find it obvious to utilize the buffer system taught by Kolazi to maintain the composition in a pH range which overlaps Potnis and Kolazi (note a range which overlaps Potnis and Kolazi, pH 6-7, may be considered slightly acidic, since pH may be less than 7), in order to optimize the benefits of both viscosity (taught by Potnis) and germ killing efficacy (taught by Kolazi).
Appellant also argues the buffer systems taught by Kolazi retain pH at levels in the range of about 3.5 to 7, characterized by Appellant as acidic to neutral.  Appellant argues that using the Kolazi buffers in the Potnis composition could have produced two possible results, i.e., “neutral pH” or “acidic pH”.  
Regarding “neutral pH” (which appears to be a pH which overlaps Potnis and Kolazi, such as pH 6-7), Appellant argues that, since Potnis already teaches how to form its composition in a neutral condition, there would have been no reason to add any component from Kolazi to the Potnis composition.  This argument is not persuasive because Kolazi teaches a more acidic pH optimizes germ killing efficacy; therefore, “acidifying” the composition of Potnis to the more acidic pH taught by Potnis, i.e., a range which overlaps Kolazi, such as pH 6-7, provides the benefits of both optimized viscosity (taught by Potnis) and optimized germ killing efficacy (taught by Kolazi).  Additionally, Kolazi teaches buffer systems (which include both base and acid) are essential to manage the pH at its most favorable levels (e.g., paragraph [0065]), and thus the skilled artisan would be motivated to include such a buffer system in the composition of Potnis, with a reasonable expectation of success in achieving an optimal pH for benefits taught by both Potnis and Kolazi.
Regarding “acidic pH” (which appears to be a pH taught by Kolazi but not taught by Potnis, such as pH 3.5-less than 6), Appellant argues a person of ordinary skill in the art would not have attempted to modify Potnis with a buffer from Kolazi that cause an “acidic pH” (a pH outside the range taught by Potnis) because there would have been no reasonable expectation of success in making such modification.  Appellant argues adding a buffer from Kolazi that acidified the final composition of Potnis (presumably to a pH lower than that taught by Potnis) would have made the Potnis composition unsatisfactory for its intended purpose, because the acidification would have been expected to lower composition viscosity, thereby allowing the oils to prematurely come out of suspension.  However, this argument is not relevant because the rejection does not state the buffer system of Kolazi (including base and acid) would be included to arrive at a pH outside of the range taught by Potnis; rather, it would have been obvious to the skilled artisan to optimize the pH using the buffer system of Kolazi, to arrive at a pH which overlaps Potnis and Kolazi, in order to achieve the benefits of both optimal viscosity (taught by Potnis) and optimal germ killing efficacy (taught by Kolazi).
Appellant also asserts that a person of ordinary skill in the art would understand that when an acidifying agent is present in an amount effective to acidify a composition, the composition is in fact acidic.  This argument is not persuasive because even if the composition is “acidified” (although the Examiner points out the claim does not expressly recite this limitation, and additional components present may affect whether or not the composition is “acidified”), “acidified” is not necessarily “acidic”.  This is because “acidify” may also refer to the act of rendering a composition relatively more acidic than what it was previously.  For example, if a composition which starts at a pH 12 and is reacted with an agent to arrive at a pH 10, then the composition has been “acidified” (because both beginning and ending pH values are known, and pH 10 is relatively more acidic than pH 12), but the composition itself is not “acidic” (i.e., having a pH less than 7) but rather is still “basic” (i.e., having a pH greater than 7).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971); MPEP 2145 X.A.  In this case, since Potnis and Kolazi are both in the same field of oral care compositions comprising the same or similar ingredients (antimicrobial agent such as menthol, essential oils such as clove oil, aqueous carrier, nonionic surfactants, thickeners) in forms such as gels, and having overlapping pH ranges, wherein the buffer of Potnis (a base) results in optimal pH for viscosity, and the buffer system of Kolazi (a base, also taught by Potnis, and an acid) results in optimal pH for germ killing efficacy, the skilled artisan would find it obvious to utilize the buffer system of Kolazi containing a base (also taught by Potnis) and an acid to arrive at said overlapping pH range in order to achieve the benefits of both optimal viscosity (taught by Potnis) and optimal germ killing efficacy (taught by Kolazi). 
Therefore, it is the Examiner’s position that the claims are rendered obvious.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA S FRAZIER/Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611           
                                                                                                                                                                                              /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.